Title: From James Madison to James Monroe, 20 August 1813
From: Madison, James
To: Monroe, James


Dear Sir
Montpel[i]er Aug. 20. 1813
I return the papers relating to Yeaton, with the opinion of the attorney general on the case. According to that opinion, the claim of the Revenue officers does not commence, till recovery of the forfeiture takes place, and recovery means a receipt of the forfeiture & readiness for its distribution. The revenue officers are then barred of their claim or will be barred by a pardon issued previous to a consummation of the Judgment of the Court into actual rect. of the forfeiture: and the questions now existing are 1. whether the pardon already issued be sufficient to release & restore the whole; 2. if not whether a further and more precise one may properly be now issued. As no obstacle to a restoration of the whole forfeiture can have intervened according to the opinion of Mr. P. I see no objection to an enlarged or more explicit pardon if necessary to effectuate what was the intention of the first pardon, namely to release to Yeaton the whole interest of the U.S. who alone it appears have an interest to be released. This course seems to be safe in every view, as the operation of either or both the Pardons may be made Judicial questions by claimants whoever they may be. If there be doubts on the subject, &. the Revenue Officers do not, on learning the opinion of Mr. P. desist from their claim, it may be well to take this opinion, on the precise course to be pursued by the Executive. Should a new pardon issue the phraseology cited by Mr. P. and that of the president in the time of Mr. Adams, may be consulted.

Aug. 21. I this moment receive the letter of B. & Kurtz relating to the case of the Alleghany; of which my knowledge is too imperfect to justify an operative opinion. In general a reference of questions between the public, & individuals, to arbitrators or even to Cou[r]ts; tho apparently equitable, is known from experience to be unfavorable to the public: Nor can the Ex. pursue such a course unless they have power to do the thing, without the sanction of such a Tribunal. In general therefore it is best to decide without it: leaving the party to his resort to Congress should the Ex. decision not be satisfactory. These remarks do not preclude a regard to peculiar cases, which may justify a departure from a general rule; & of which the present may be one. Affec. respects
J. Madison
